Good, C.
This is a rehearing of the case reported ante, p. 18. The appellant in asking for the rehearing acquiesced in all the principles of law laid down in the former opinion, but contended that this court, as well as the. district court, erred in applying the law to the facts as disclosed by the record. The district court found that the appellant had 80 miles of pole lines and 750 miles of wire in Dodge county; that it had 1,200,000 miles of wire in the United States, and that the average value throughout the United States was $54 a wire mile, including franchise; that the gross earnings of the system in Nebraska were $10.50 a wire mile. It also found the value of the tangible property of the appellant in Dodge county was $12,850, and that the actual value of appellant’s property in Dodge county, subject to taxation, including franchise value, was $54 a wire mile, or $40,500. Appellant complains only of the finding which fixed the value of its lines in Dodge county at $40,500, or $54 a wire mile, and contends that the evidence does not warrant this finding. It further contends that the evidence does not warrant the finding of the value of the Dodge county lines to exceed $22 a wire mile. The evidence shows the gross and net earnings of the entire system in the United States to be $24 and $3.24, respectively, a wire mile, and that the earning capacity of the lines in Dodge county is a fair average for the state of Nebraska. Appellant urges that, because the earnings per wire mile in Dodge county are far below the average earnings per wire mile for its entire system in the United States, the court should not have found the value per wire mile in Dodge county equal to the average value per wire mile for its entire system, but should have found the value of the lines in Dodge county to be in such proportion to the average value per wire mile of the whole system as the net earnings of the Dodge county lines bore to the average net earnings per wire anile for the system as an entirety. The evidence shows the value of the tangible property of *25the appellant in Dodge county to he a trifle over $17 a wire mile, and the district court in fixing the actual value at $54 a wire mile clearly included nearly $37 a wire mile as representing the value of the intangible property. The record is barren of any fact which would show the value of the tangible property of appellant’s entire system in the United States. We are unable to ascertain from the record what is the value of its tangible property for the entire system per wire mile, or what proportion of the value of its entire system is represented by tangible, or what proportion by intangible, property. We cannot say whether the• proportion of tangible property in Nebraska is greater or less than in tbe entire system. Appellant’s argument that its property was overvalued by the district court rests largely upon one factor, namely, that the alleged net earnings per wire mile in Nebraska are very much less than the net earnings per wire mile for the 'entire system. If the evidence established the facts contended for by the appellant, we concede that the.factor of earning capacity would be a potent one in fixing the actual value of the lines in Nebraska.
We find ourselves unable to view the record as does the appellant. In the first place, the testimony as to the earnings relates to but a single year. ■ There are many reasons which might affect the relative earnings of the different parts of a vast telegraph system, and the earnings of each part might vary from year to year. The expenses of operation are likely to vary, and the net earnings for the entire system might be very small for one year and large the next. A particular district might show a loss for one year and a large profit for the next. So it seems clear that the net earnings for a single year would not be a proper criterion for determining the value of a telegraph system or for a particular part thereof. There is still a greater obstacle to appellant’s contention. We do not think there', is competent evidence in the record from which either the gross or net earnings of the lines in Nebraska can be ascertained. Appellant’s witness testified *26that the gross and net earnings of the lines in Nebraska were $10.50 and $1.36, respectively, a wire mile. But upon what does he-base this testimony? He obtains the gross earnings by taking the income from messages which have been either sent from or to a station in Nebraska. No account is taken of the transcontinental messages which go over the wires in Nebraska, which have neither origin nor destination in Nebraska. We are unable to say that the income from messages going from or coming to Nebraska stations represents the gross earnings of the wires in Nebraska. To illustrate: Suppose appellant has a line of poles carrying a dozen or more wires across a district in which there is no telegraph station; the wires may be in constant use and yielding a large profit, yet, according to appellant’s theory, there would be neither net nor gross earnings in this district, because no messages were sent from or received within the district. In addition to this, we think it is inferable from the evidence that the witness in fixing the gross earnings for Nebraska lines took into account only the money received in the stations in Nebraska. There is nothing in the record to show what proportion of the messages sent from Nebraska were prepaid, nor what proportion of the messages received were collected for in this state. Under these circumstances, the testimony of the witness as to the gross earnings in Nebraska was of no practical value. , His testimony as to net earnings presents a greater state of chaos. It was shown that for one year the net earnings of the entire system were 13 per cent, of the gross earnings. There is no evidence to show that this proportion of the gross earnings would be applicable to Nebraska. Nor is there anything in the record from which it can be determined that this-percentage Avould hold good for a series of years. We think it is apparent that the witness assumed that the percentage for one year was applicable for Nebraska, and used that as a basis for determining the net earnings of the lines in Nebraska for one year. Appellant has attempted, therefore, to fix the net earnings of the lines in *27Nebraska by taking a certain percentage of tbe alleged gross income. The gross income taken as a basis is not shown to be correct, nor is the percentage shown to be applicable to the Nebraska lines. It amounts to this: That the witness has multiplied one error by another. No one Avill assume that the result is correct.
Certain other facts disclosed by the record, while not conclusive, have some persuasive force which tends to sustain the findings of the district court in fixing $54 a Avire mile as the value of the system in Dodge county. It is shoAvn that the average number of Avires per pole in the United States is something less than six, while in Dodge county the number of wires per pole averages a little more than nine. We think it fair to assume that a business corporation like the appellant Avould not string nine or more wires to its system of poles if five or six Avere sufficient to transact its business. If .five or six wires per pole per mile for the entire system produces a net income of $3.12 a Avire mile, it would appear that a system where nine or more wires are used would produce as great, if not a greater, income than a system of a less number of wires per pole. It may be that the evidence in the record is not sufficient to affirmatively show that the value of appellant’s plant in Dodge county is $54 a wire mile, as found by the trial court, but of this the appellant is not entitled to complain. The rule of law seems to be quite well settled, that, in the absence of evidence to the contrary, the presumption is that public officials faithfully and legally perform their legal duties, and that in making an assessment the board of equalization proceeded upon sufficient and competent evidence to justify its action. State v. Western Union T. Co., 96 Minn. 13, and cases there cited; State v. Savage, 65 Neb. 714. In Lancaster County v. Whedon, 76 Neb. 753, it was held that, Avhere a taxpayer appeals from the action of the board of equalization in the matter-of assessment of property for taxation, the burden is upon the appellant to' shoAV that the decision of the board is erroneous. It would follow that the *28presumption obtains that the value fixed by the board of equalization of Dodge county >vas correct, in the absence of evidence to the contrary. The burden of proof being upon the appellant to satisfy the trial court that the board of equalization had erred in fixing the valuation of its property, the appellant is not in position to complain, unless it has produced evidence to overcome the presumption. As the district court fixed a lower valuation upon appellant’s property than the valuation fixed by the board of equalization, the error, if any, was against the appellee, and not against the appellant.
We have been asked to formulate and state a plan for determining the value of the property of telegraph companies for assessment in this state. The law requires that their property shall be listed at its actual value, and, where the legislature has not formulated or fixed any plan by which such value may be ascertained, it would appear that any course is open to the parties interested to pursue any plan and offer any evidence whereby the actual value may be determined. It is not within the province of the court to lay down or formulate any rule which must be followed for the purpose of ascertaining the actual value for purposes of assessment. . To do so would be to usurp the functions of the legislative branch of the government.
The record fails to disclose any error of the district court prejudicial to the appellant. We recommend that the former opinion be adhered to, and that the judgment of the distinct court be affirmed.
Duffie and Epperson, CC., concur.
By the Court: For the reasons given in the foregoing opinion, the former opinion in this case is adhered to, and the judgment of the district court is
Affirmed.